--- w significant index no y ‘oo cor exemet and division department of the treasury internal_revenue_service washington d c jun tep rast ad re company this letter is in response to your request for a ruling concerning the plan which was submitted on date specifically you asked us to rule on the following issues the phrase within the last two years referred to in sec_404 of the internal_revenue_code code refers to the taxable_year the amendment adopted on date may be taken into consideration in order to calculate the deductible amount of the contribution due to the plan for the taxable_year ending date the company sponsors the plan a defined benefit pension_plan with a plan_year ending october the company's taxable_year is the calendar_year the company determines the deductible limit for a taxable_year by reference to calculations for the plan_year ending within the taxable_year as allowed by sec_1_404_a_-14 of the income_tax regulations regulations the plan covers less than participants on date as a consequence of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra the company amended the plan to adopt certain sample amendments one of these amendments amendment was to allow for benefit increases under the plan resulting from increases in the limitations under sec_415 of the code the plan_administrator elected that the amendment be deemed to be effective for the plan_year ending date in accordance with sec_412 of the code sec_404 of the code before and after the changes made by the pension_protection_act of ppa ‘06 generally provides rules concerning the deduction for contributions to plans of deferred_compensation sec_401 provides the general rules for the deduction for contributions of an employer to a pension_trust sec_404 of the code before the changes made by ppa ’06 provides that in the case of a defined_benefit_plan the maximum amount deductible shall not be less than the unfunded_current_liability under sec_412 ppa ’06 changed the maximum amount deductible to be not less than of unfunded_current_liability sec_404 of the code before and after the changes made by ppa ‘06 provides that for defined benefit plans with less than participants unfunded_current_liability shall not include the liability attributable to benefit increases for highly compensated employees as defined in sec_414 resulting from a plan amendment which is made or becomes effective whichever is later within the last years sec_412 of the code before the changes made by ppa '06 provides that any amendment applying to a plan_year which a is adopted after the close of such plan_year but no later than months after the close of the plan_year or in the case of a multiemployer_plan no later than years after the close of such plan_year b does not reduce the accrued_benefit of any participant determined as of the beginning of the first plan_year to which the amendment applies and c does not reduce the accrued_benefit of any participant determined as of the time of adoption except to the extent required by the circumstances shall at the election of the plan_administrator be deemed to have been made on the first day of such plan_year sec_412 of the code before the changes made by ppa ’06 provides the additional funding requirements for plans which are not multiemployer plans sec_414 of the code before and after the changes made by ppa '06 provides the definition of highly_compensated_employee hce sec_1_404_a_-14 of the regulations provides that if the plan_year of the plan and the taxable_year of the employer do not coincide the deductible limit for the taxable_year of the employer is permitted to be determined as any one of the following alternatives the deductible limit determined for the plan_year beginning in the taxable_year the deductible limit determined for the plan_year ending in the taxable_year or a weighted average of alternatives and notice_2007_28 2007_14_irb_880 addresses in question and answer format the deductibility of certain contributions to qualified defined benefit pension plans under sec_404 of the code and the deductibility of certain contributions to a combination of plans under sec_404 of the code it provides guidance on certain of the changes made to sec_404 of the code by ppa '06 that are effective for taxable years of the employer beginning after date q a-5 of notice_2007_28 provides that for purposes of sec_404ii of the code the adoption of a new plan will not be treated as a plan amendment only if the employer did not maintain a defined_benefit_plan covering any hce covered by the new plan during the past years it gives the following example for an employer with a taxable_year that is the calendar_year if an hce was covered by a defined_benefit_plan of the employer at any time during or a new plan established during the taxable_year that covers that hce would be considered a plan amendment for purposes of sec_404 of the code under sec_404 of the code before and after the changes made by ppa '06 unfunded_current_liability shall not include the liability attributable to benefit increases for hce’s resulting from a plan amendment which is made or becomes effective whichever is later within the last years under q a-5 of notice_2007_28 within the last years is interpreted as the last taxable years prior to the taxable_year for which current_liability is being determined ’ thus for the taxable_year ending date unfunded_current_liability shall not include the liability attributable to benefit increases for hce’s resulting from a plan amendment which is made or becomes effective for the taxable years ending date and date because the amendment was made on date it was made within the taxable_year of the company ending date the plan_administrator elected that the amendment be deemed effective for the plan_year ending date the deductible limit for the taxable_year ending date would be determined by reference to the plan_year beginning date and ending date even if sec_404 of the code was considered to refer to plan years the amendment adopted on date was made within the two plan years prior to the plan_year used to determine the deductible limit accordingly the increases in liability as a result of the amendment attributable to hce’s may not be taken into consideration in order to calculate the deductible limit under sec_404 of the code applicable to the taxable_year ending date this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to the it should be noted that while notice_2007_28 was published after the amendment the same reasoning used to reach this conclusion in q a-5 holds in this instance since sec_404 of the code was not amended by ppa ‘06 if you require further assistance in this matter please contact sincerely yours zp j f-- donna m prestia manager employee_plans actuarial group
